



COURT OF APPEAL FOR ONTARIO

CITATION: Ariston Realty Corp. v. Elcarim Inc., 2014 ONCA 925

DATE: 20141230

DOCKET: C57073

Juriansz, LaForme and Lauwers JJ.A.

BETWEEN

Ariston Realty Corp.

Plaintiff (Respondent)

and

Elcarim
    Inc., Elcarim E Legna Inc., and

Elaine Wai Mascall

Defendants (Appellants)

AND BETWEEN

Elcarim
    Inc., Elcarim E Legna Inc., and

Elaine Wai Mascall

Plaintiffs by
    Counterclaim

(Respondents by way of cross-appeal)

and

Ariston Realty Corp. and Anthony Philip Natale

Defendants by
    Counterclaim

(Appellants by way of cross-appeal)

David A. Taub and Ellad Gersh for the
    appellants/respondents by way of cross-appeal

Bryan B. Skolnik, for the respondent/appellants by way
    of cross-appeal

Heard: September 17, 2014

On appeal from the judgment of Justice Darla A. Wilson of
    the Superior Court of Justice, dated April 11, 2013, with reasons reported at 2013
    ONSC 1995.

COSTS ENDORSEMENT

[1]

The appellants realized substantial success on appeal and should have at
    trial. The central issue at both levels was the respondents claim of
    commission earned. An additional issue on appeal was the personal liability of
    Ms. Mascall. The appellants are entitled costs at trial and on appeal, subject
    to some reduction to recognize the subsidiary success of the respondents on
    their claim of
quantum meruit
.

[2]

Costs of the appeal in favour of the appellants are fixed in the amount
    of $20,000 all inclusive. We set aside the costs order of the trial judge and fix
    the trial costs in favour of the appellants in the amount of $130,000 all
    inclusive.

R.G.
    Juriansz J.A.

H.S.
    LaForme J.A.

P.
    Lauwers J.A.


